DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US PUB 20200304896, hereinafter Cohen) in view of Xia (CN 20954832, Machine Translation, hereinafter Xia32).
Regarding Claim 1, Cohen discloses a retaining member (e.g. an earpiece support 108) for an earpiece (e.g. earpiece 104) the earpiece being configured for insertion into at least a part of an ear canal of an ear of a user (see [0047] and figures 1-2), the retaining member comprising: a body part (e.g. a main body 502) configured to attach to the earpiece; and an elongated part (e.g. elongated supporting element 510) configured to abut at least a part of a concha of the ear, when the retaining member is attached to the earpiece and the earpiece is inserted in its intended position in the ear of the user, thereby providing retention of the earpiece in the ear canal (see [0047], [0053], and [0057], figures 1-2 and 5).
Cohen does not explicitly disclose: wherein the body part comprises an opening configured to cooperate with a protrusion on the earpiece.
However Xia32 in the same field of endeavor teaches a retaining member (e.g. a retaining ear hook 2) for an earpiece (e.g. earpiece 4) and comprising a body part (e.g. a support body 1), (see at least the abstract and figure 3); wherein the body part comprises an opening (e.g. concave opening 3) configured to cooperate with a protrusion (e.g. boss 4-1) on the earpiece (see Xia32, [0023] and figures 3-4). Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the connection arrangement between the retainer and the earpiece as taught by Xia32 in the teachings of Cohen in order to prevent unintentional disconnection or unwanted rotation between the ear retainer and the earpiece during use, and thereby further improving the connection integrity and wearing comfort for the user. 


Regarding claim 2, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the opening is configured to accommodate the protrusion on the earpiece (see Xia32, figures 3 and 4). 

Regarding claim 3, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the body part has a side with the opening, wherein the protrusion is on a transverse side of the earpiece, and wherein the side of the body part is configured to cover the transverse side of the earpiece while the opening at the side of the body part accommodates the protrusion on the transverse side of the earpiece (see Xia32, figures 3 and 4). 

Regarding claim 4, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the body part (main body 502) of the retaining member (earpiece support 108) is configured to attach to the earpiece along a longitudinal axis, the longitudinal axis extending from a lateral end to a medial end of the earpiece (see Cohen, figures 7A and 7B). 

Regarding claim 5, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the opening of the body part of the retaining member is provided along a first transversal axis, the first transversal axis being perpendicular to a longitudinal axis of the earpiece (see Xia32, figure 3).

Regarding claim 6, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the body part (main body 502) is configured to encase at least a part of the earpiece (see Cohen, figure 7C).

Regarding claim 7, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the retaining member is configured to attach to a lateral end of the earpiece (see Cohen, figures 7A and 7B).

Regarding claim 8, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the elongated part of the retaining member is at a first side of the body part, and the opening is at a second side of the body part, the second side being opposite to the first side (see Xia32, figure 3).

Regarding claim 9, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the elongated part (elongated part 510) has a total longitudinal length that is longer than a maximum dimension of the body part (see Cohen, figures 7A and 7B).

Regarding claim 10, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the retaining member is a sports lock (e.g. body-fitted) for the earpiece (see Cohen, figures 7A and 7B).

Regarding claim 11, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the opening of the body part comprises a slit (e.g. a slot), (see Xia32, figures 3).

Regarding claim 12, Cohen as modified by Xia32 discloses the retaining member according to claim 11, wherein the slit is located between wall portions of the body part (see Xia32, figures 3).

Regarding claim 13, Cohen as modified by Xia32 discloses the retaining member according to claim 1, wherein the opening of the body part comprises an elongated recess (see Xia32, figure 3).

Regarding claim 14, Cohen as modified by Xia32 discloses the earpiece of claim 1, comprising the retaining member of claim 1 (see Cohen, figure 2B).

Regarding Claim 15, Cohen discloses an earpiece (e.g. earpiece 104) configured for attachment with a retaining member (e.g. an earpiece support 108), the earpiece being configured for insertion into at least a part of an ear canal of an ear of a user (see figures 1 and 2); the retaining member comprising a body part (e.g. a main body 502) configured to attach to the earpiece; and an elongated part (e.g. elongated supporting element 510) configured to abut at least a part of a concha of the ear, when the retaining member is attached to the earpiece and the earpiece is inserted in its intended position in the ear of the user, thereby providing retention of the earpiece in the ear canal  (see [0047], [0053], and [0057], figures 1-2 and 5).
Cohen does not explicitly disclose: the earpiece comprising a protrusion, and wherein the body part comprises an opening, and wherein the protrusion on the earpiece is configured to cooperate with the opening of the body part of the retaining member. 
However Xia32 in the same field of endeavor teaches a retaining member (e.g. a retaining ear hook 2) for an earpiece (e.g. earpiece 4) and comprising a body part (e.g. a support body 1), (see at least the abstract and figure 3); wherein the body part comprises an opening (e.g. concave opening 3) configured to cooperate with a protrusion (e.g. boss 4-1) on the earpiece (see Xia32, [0023] and figures 3-4). Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the connection arrangement between the retainer and the earpiece as taught by Xia32 in the teachings of Cohen in order to prevent unintentional disconnection or unwanted rotation between the ear retainer and the earpiece during use, and thereby further improving the connection integrity and wearing comfort for the user. 

Regarding claim 17, Cohen as modified by Xia32 discloses a system comprising the earpiece of claim 15 and the retaining member (see Cohen, figures 7A and 7B).

Regarding claim 18, Cohen as modified by Xia32 discloses the system according to claim 17, wherein the protrusion of the earpiece is configured to be accommodated in the opening of the body part of the retaining member (see Xia32, figures 3 and 4). 

Regarding claim 19, Cohen as modified by Xia32 discloses the system according to claim 17, wherein the body part has a side with the opening, wherein the protrusion is on a transverse side of the earpiece, and wherein the side of the body part is configured to cover the transverse side of the earpiece while the opening at the side of the body part accommodates the protrusion on the transverse side of the earpiece (see Xia32, figure 3). 

Regarding claim 20, Cohen as modified by Xia32 discloses the system according to claim 17, wherein the body part (main body 502) is configured to encase at least a part of the earpiece (see Cohen, figure 7C).

Regarding claim 21, Cohen as modified by Xia32 discloses the system according to claim 17, wherein the elongated part of the retaining member is at a first side of the body part, and the opening is at a second side of the body part, the second side being opposite to the first side (see Xia32, figure 3).

Regarding claim 22, Cohen as modified by Xia32 discloses the system according to claim 17, wherein the elongated part (elongated part 510) has a total longitudinal length that is longer than a maximum dimension of the body part (see Cohen, figures 7A and 7B).

Regarding claim 23, Cohen as modified by Xia32 discloses the system according to claim 17, wherein the retaining member is a sports lock (e.g. body fitted) for the earpiece (see Cohen, figure 7C).

Regarding claim 24, Cohen as modified by Xia32 discloses the system according to claim 17, wherein the opening of the body part comprises a slit (e.g. a slot), (see Xia32, figures 3).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Xia32 as applied to claim 15 above, and further in view of Buaman et al (US PUB 20070036374, hereinafter Bauman).
Regarding claim 16, Cohen as modified by Xia32 discloses the earpiece according to claim 15, but fails to explicitly disclose wherein the earpiece is configured to be connected to a behind-the-ear housing. However, Buaman in the same field of endeavor teaches that it is well known in the art to connect an earpiece (e.g. earpiece 12) having a retaining member (e.g. a retaining member 54) to a behind-the-ear housing as demonstrated in figure 4. Therefore, it would have been obvious to any person  having an ordinary skill in the art to incorporate a behind-the-ear housing as taught by Buaman in the teachings of Cohen in order to provide enough room to carry certain electronic elements of the earpiece within the BTE housing, and thereby further enabling robust operation that will improve listening experience of the end user.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.